
	

114 HR 4414 IH: Improving Notification for Clean and Safe Drinking Water Act of 2016
U.S. House of Representatives
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4414
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2016
			Mr. Kildee introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to authorize the Administrator of the Environmental Protection
			 Agency to notify the public if a State agency and public water system are
			 not taking action to address a public health risk associated with drinking
			 water requirements.
	
	
 1.Short titleThis Act may be cited as the Improving Notification for Clean and Safe Drinking Water Act of 2016. 2.Enforcement of drinking water regulations (a)Exceedance of lead action levelSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended—
 (1)in paragraph (1), by adding at the end the following:  (D)Notice of any exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, including the concentrations of lead found in a monitoring activity.;
 (2)in paragraph (2)— (A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (B)by inserting after subparagraph (C) the following:  (D)Exceedance of lead action levelRegulations issued under subparagraph (A) shall specify notification procedures for an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412.;
 (3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (4)by inserting after paragraph (2) the following:
					
						(3)Notification of the public relating to lead
 (A)Exceedance of lead action levelNot later than 15 days after the date of an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, the Administrator shall notify the public of the concentrations of lead found in the monitoring activity conducted by the public water system if the public water system or the State does not notify the public of the concentrations of lead found in a monitoring activity.
							(B)Results of lead monitoring
 (i)In generalThe Administrator may provide notice of any result of lead monitoring conducted by a public water system to—
 (I)any person that is served by the public water system; or (II)the local or State health department of a locality or State in which the public water system is located.
 (ii)Form of noticeThe Administrator may provide the notice described in clause (i) by— (I)press release; or
 (II)other form of communication, including local media.. (b)Conforming amendmentsSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended—
 (1)in paragraph (1)(C), by striking paragraph (2)(E) and inserting paragraph (2)(F); (2)in paragraph (2)(B)(i)(II), by striking subparagraph (D) and inserting subparagraph (E); and
 (3)in paragraph (3)(B), in the first sentence, by striking (D) and inserting (E).  